Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3-4 and 8-12 are allowable. The restriction requirement of Claims 5-7, as set forth in the Office action mailed on January 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 5-7 is withdrawn.  Claim 5-7, directed to a method using a 3D construction printer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Qing Ye on March 3, 2021.

The application has been amended as follows: 

In Claim 3, Lines 2-3, “configured to support a plurality of 3D construction printers simultaneously to print in a target area enclosed by the rack assembly” was changed to - - configured to support a 3D construction printer to print in a target area enclosed by the rack assembly - -.
In Claim 3, Line 13, “a plurality of carts” was changed to - - a cart - -.
In Claim 3, Line 13, “a plurality of carts” was changed to - - a cart - -.
In Claim 3, Line 14, Lines 18-19, and Line 31, “the plurality of 3D construction printers” was changed to - - the 3D construction printer - -.
In Claim 5, Line 3, “building a rack assembly of claim 3,” was changed to - - building a rack assembly configured to support a 3D construction printer to print in a target area enclosed by the rack assembly, comprising 
two rows of vertical supporting posts, anchored from ground, separated by a first predetermined distance along a lateral direction (a width direction of the rack assembly), disposed in symmetrical arrangements, wherein each row of vertical supporting posts consists essentially of a plurality of vertical supporting posts along a longitudinal direction (a length direction of the rack assembly), spaced apart from each other with a second pre-determined distance; 
longitudinal beams, provided within each row of vertical supporting posts, between two neighboring vertical supporting posts, extended along the length direction of the rack assembly, and placed symmetrically on inner sides of vertical supporting post, across from each other, wherein the 
said longitudinal beams are uniformly distributed along a height direction of the vertical supporting posts, and on an upper surface of the longitudinal beams disposed are guiding rails for the movement of the cart carrying the 3D construction printer; 
a rectangular ring frame, provided on a top of the rack assembly, from one row to the other row of the vertical supporting posts, formed by another sets of lateral and longitudinal beams, and wherein on each of the longitudinal ends of the rows of vertical supporting beams, a cantilever extension end, being suspended, is connected to said rectangular ring frame, 4on an upper surface of a bottom longitudinal beam of the rectangular ring frame, guiding rails are provided in order for a cart carrying a bridge crane to move along the longitudinal direction of the rectangular ring frame, and the cantilever extension end is configured to move the 3D printer outside of the rack assembly vertically; 
wherein the 3D construction printer is configured to work according to a predetermined sequence of procedures; the bridge crane located on the rectangular ring frame of the rack assembly is configured to continuously feed material supply to the 3D construction printer, and lift and move the 3D construction printer onto the longitudinal beam from a bottom floor to an upper floor for continued printing; and cement concrete slurry is delivered to a storage hopper of the 3D construction printer by the bridge crane the 3D construction system is configured to print higher than two floors, - -.
Reasons for Allowance
Claims 3-12 are allowed.  Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Group I and II, as set forth in the Office action mailed on January 16, 2020, is hereby withdrawn and Claims 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Claims 3 and 5 is Echauri Senosiain (PGPub 2010/0119336), Dini (PGPub 2010/0207288), and Austin et al (PGPub 2014/0252668) as set forth in the previous action.  However, the prior art does not teach or suggest the bridge crane located is configured to lift and move the 3D construction printer onto the longitudinal beam from a bottom floor to an upper floor for continued printing as the construction printer of Dini is able to move up the framework without the use of a bridge crane (Figs. 5-9- spraying head 3 moving in direction Z up the framework) thus, it would be unnecessary and redundant for the bridge crane of Echauri Senosiain to lift and move the 3D construction printer.  Therefore, a person of ordinary skill in the art would not be motivated to combine Echauri Senosiain and Dini to configure a bridge crane to lift and move the 3D construction printer.  Further, the prior art fails to teach the cantilever extension end is configured to move the 3D printer outside of the rack assembly vertically as the construction printer of Dini moves up the framework within the area bound by the framework (Figs. 5-9- spraying head 3 moving within the framework).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748                           

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                     3/4/21